315 So. 2d 498 (1975)
Hilda GUTHRIE, Appellant,
v.
Lewis GUTHRIE, Appellee.
No. 73-610.
District Court of Appeal of Florida, Fourth District.
July 11, 1975.
S. Robert Zimmerman and Martin Zevin, Pompano Beach, for appellant.
Michael N. Gomes of Weck & Stone, Pompano Beach, for appellee.
PER CURIAM.
Appellant seeks review of a final judgment and an amended judgment entered in a dissolution of a marriage.
*499 Upon review of the record on appeal and after consideration of the briefs and oral argument of counsel for the respective parties, we determine that the trial court abused its discretion in not directing that the wife be given credit at the time of sale of the home for all items such as mortgage interest, taxes, insurance, and repairs which the wife paid in excess of her one-half interest. In addition, we determine the alimony awarded the wife to be insufficient, and such alimony should be increased by the trial court to the extent it deemed supported by the record.
Accordingly, we reverse and remand with directions to enter an amended judgment consistent with the views herein expressed. In all other respects, the judgments are affirmed.
Affirmed in part, reversed in part and remanded with directions.
CROSS and MAGER, JJ., and COWART, JOE A., Jr., Associate Judge, concur.